Citation Nr: 1711544	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  15-46 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral flat feet, to include as secondary to service-connected left ankle strain with achilles' tendonitis, and to include as secondary to service-connected bilateral shin splints.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction has since been transferred to the RO in St. Paul, Minnesota. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide that Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In a December 2010 Statement in Support of Claim, the Veteran states, "my permanent injury sustained to my feet/ankle while active duty, has caused considerable after affects in my gait and subsequently in my shins and bottom of my feet." Moreover, in a May 2015 Statement in Support of Claim, the Veteran asserts that he was born with high arches, and that his bilateral flat feet are the result of his achilles tendonitis and the damage to his left ankle in service.

Of record is an April 2015 VA examination. The VA examiner examined the Veteran in-person and conducted a review of the Veteran's file, and found a diagnosis of bilateral flat feet. The VA examiner opined that the claimed condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected left ankle strain with achilles tendonitis. The examiner explained that neither ankle strain nor achilles tendonitis cause flat feet.

However, also of record is a November 2015 letter from B. G. M. Sr., D.P.M., Chief of Podiatry, who opined the following: "Based on previous examinations and findings it is my opinion that his bilateral pes planus is most likely caused and exacerbated by his injuries/ condition related to his lower extremities. These include posterior tibial tendonitis, achilles's tendonitis, and partial deltoid ligament tears of bilateral lower extremities." Additionally, of record is a March 2016 examination, conducted by Dr. B. G. M..

Also of record is a March 2016 VA treatment record, which includes the following opinion: "In my opinion I agree with Dr. B. G. M.'s evaluation. Patient upon my examination was in pain and had difficulty walking. Dr. B. G. M. states that his bilateral pes plannus is most likely caused and exacerbated by his injuries/ conditions in his lower extremities including: posterior tibial tendonitis, and partial deltoid ligament tears of bilateral lower extremities."

Although these opinions of record have been fully considered, the Board finds that the positive opinions therein do not include a rationale or discussion as to how they were reached, including for example the underlying medical bases other than that they were based upon prior examinations, and as such provide insufficient reasons or bases to grant the claim particularly in the face of a contrary opinion that does contain an underlying rationale. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Given the medical evidence of record, the Board remands this matter for an additional opinion concerning the etiology of the Veteran's bilateral flat feet. Although the Veteran asserts that his bilateral flat feet are the result of his left ankle strain with achilles' tendonitis, the Veteran is not competent to state as much, or to otherwise opine as to the etiology of any disability to which such symptoms have been attributed, as such requires medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Instead, the Board notes that the Veteran is service-connected for left ankle sprain with achilles' tendonitis and bilateral shin splints (associated with the service-connected left ankle strain with achilles tendonitis). While the April 2015 VA examination opined as to whether the Veteran's service-connected bilateral flat feet are proximately due to or the result of his service-connected left ankle strain with achilles tendonitis, the VA examiner did not offer an opinion as to aggravation, and the VA examiner did not offer an opinion as to the etiology of the bilateral flat feet secondary to the Veteran's service-connected bilateral shin splints. Consequently, the Board must remand this matter to obtain such opinions.  Further, given the complexity of the matter at issue, the Board finds that it would be prudent to schedule the required VA examination with an orthopedic surgeon or other orthopedic specialist, who is directed to consider the entire medical evidence of record, including specifically the positive opinions therein. If necessary, the examiner is to reconcile any contradictory opinions. The VA physician must provide a thorough and well-reasoned rationale for all opinions provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran. Should they exist, associate such with the electronic claims file. 

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an orthopedic surgeon or other orthopedic specialist, in order to ascertain the nature and etiology of his bilateral flat feet. A copy of this Remand and the claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral flat feet were caused by the Veteran's service-connected left ankle sprain with achilles' tendonitis and/ or bilateral shin splints?

In answering this question, the examiner should address the left ankle sprain with achilles' tendonitis and bilateral shin splints individually and collectively.

b.) If the left ankle sprain with achilles' tendonitis and/ or bilateral shin splints disabilities did not cause the bilateral flat feet, is it at least as likely as not (a fifty percent probability or greater) that the bilateral flat feet were aggravated (permanently worsened beyond its natural progression) by the service-connected left ankle sprain with achilles' tendonitis and/ or bilateral shin splints?

Again, the left ankle sprain with achilles' tendonitis and/ or bilateral shin splints should be addressed individually and collectively.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the. aggravation and determine what degree of additional impairment is attributable to aggravation of the bilateral flat feet disability by the service-connected disability(ies).

c.) If the Veteran's bilateral flat feet is not caused or aggravated by the left ankle sprain with achilles' tendonitis and/ or bilateral shin splints, is it at least as likely as not (a fifty percent probability or greater) that the bilateral flat feet were otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider the Veteran's lay statements.

Also in rendering the requested opinion, the examiner to consider and, if necessary, reconcile the November 2015 letter from B. G. M. Sr., D.P.M., Chief of Podiatry, and the opinion noted in the March 2016 VA treatment record.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed. knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

